Name: Commission Regulation (EEC) No 887/87 of 27 March 1987 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: prices;  trade policy
 Date Published: nan

 28 . 3 . 87 Official Journal of the European Communities No L 85/ 17 COMMISSION REGULATION (EEC) No 887/87 of 27 March 1987 introducing the buying-in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 467/87 (2), and in particular Article 6a (2) and (4) thereof, Whereas the abovementioned Article 6a (2) lays down the conditions under which buying-in must be decided on ; whereas the eligible products were determined by Commission Regulation (EEC) No 828/87 (3) and the detailed rules for intervention were laid down in Article 3 (2) of Commission Regulation (EEC) No 2226/78 of 25 September 1978 laying down detailed rules for the appli ­ cation of intervention measures in the beef and veal sector (4), as last amended by Regulation (EEC) No 827/87 0 ; whereas the abovementioned provisions make it possible to introduce intervention measures for the Member States or regions of Member States and in respect of the qualities provided for in this Regulation ; Whereas the buying-in prices for the qualities concerned should also be fixed, pursuant to Article 6a (4) of Regula ­ tion (EEC) No 805/68 and to Regulation (EEC) No 827/87 ; whereas, moreover, the maximum and minimum limits within which the Member States may vary the buying-in prices should be laid down in respect of each of those qualities so as to take account of the class subdivi ­ sions adopted pursuant to Article 3 (3) of Council Regula ­ tion (EEC) No 1208/81 of 28 April 1981 determining the Community scale for the classification of carcases of adult bovine animals (*), HAS ADOPTED THIS REGULATION : Article 1 1 . The intervention agencies of each Member State or region within a Member State which are specified in Annex I shall purchase the products specified in the Annex to Regulation (EEC) No 828/87 which belong to the groups of qualities set out in Annex I. 2. The buying-in prices, expressed in ECU per 100 kilograms carcase weight, are specified in Annex II . 3 . The buying-in price for each quality, referred to in paragraph 2, may be increased by up to 2 ECU or reduced by a maximum of 5 ECU to take account of the possible subdivision of each classification under the Community scale referred to in Article 3 (3) of Regulation (EEC) No 1208/81 . Article 2 This Regulation shall enter into force on 6 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 48 , 17. 2. 1987, p. 1 . (3) OJ No L 80, 24. 3 . 1987, p. 8 . (4) OJ No L 261 , 26. 9 . 1978, p . 5 . Is) OJ No L 80, 24. 3 . 1987, p . 6. I6) OJ No L 123, 7. 5 . 1981 , p. 3 . No L 85/ 18 Official Journal of the European Communities 28 . 3 . 87 ANNEX I Member States or regions within a Member State and groups of qualities referred to in Article 1 (1 ) Member State/Region Groups of qualities(category and class) a) Belgium AU, AR, AO Denmark CR, CO Germany AU, AR Spain AO France CR Ireland CU, CR Luxembourg AR, AO, CO Great Britain CU, CR Northern Ireland CU, CR, CO b) Belgium CR Denmark AR, AO Spain AU, AR France AU, AR, AO, CU, CO Ireland CO Italy AU, AR, AO Luxembourg CR The Netherlands AR ANNEX II Buying-in price in ECU per 100 kilograms carcase weight Quality (category and class) Equivalent carcase pnce Hindquarter price straight cut (') pistola cut (2) AU2 316,746 380,095 395,933 AU3 312,395 374,874 390,494 AR2 305,794 366,953 382,243 AR3 301,413 361,696 376,766 A02 292,220 350,664 365,275 A03 287,779 345,335 359,724 CU2 306,392 367,670 382,990 CU3 302,183 362,620 377,729 CU4 293,766 352,519 367,208 CR3 300,419 360,503 375,524 CR4 291,685 350,022 364,606 C03 285,513 342,616 356,891 (*) Conversion coefficient 1,20 . (2) Conversion coefficient 1,25.